COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                        August 15, 2016

        Nissa M. Dunn                                       Ricardo G. Cedillo
        Houston Dunn, PLLC                                  755 E. Mulberry Ave., Ste. 500
        4040 Broadway Street, Suite 440                     San Antonio, TX 78212-3135
        San Antonio, TX 78209                               * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *

        Randall A. Pulman
        2161 N.W. Military Highway, Suite 400
        San Antonio, TX 78213
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:      04-16-00470-CV
               Trial Court Case Number:      2016CI11958
               Style: In re Jim Weynand


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855


        cc: Mark Wade Kiehne (DELIVERED VIA E-MAIL)
        Les J. Strieber, III (DELIVERED VIA E-MAIL)
        Ryan Christopher Reed (DELIVERED VIA E-MAIL)
        Leslie Sara Hyman (DELIVERED VIA E-MAIL)
        Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Richard Price
        Donna Kay McKinney (DELIVERED VIA E-MAIL)
                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 15, 2016

                                           No. 04-16-00470-CV

                                         IN RE Jim WEYNAND

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

      Real party in interest Olmos Equipment, Inc., has filed a notice stating that it is in
bankruptcy. The notice complies with Rule 8 of the Texas Rules of Appellate Procedure.
Accordingly, this mandamus proceeding and all time periods are stayed from the date the
bankruptcy petition was filed. See TEX. R. APP. P. 8.2.

         It is therefore ORDERED that this mandamus proceeding is ABATED.                     For
administrative purposes, the mandamus proceeding will be treated as a closed case, unless and
until it is reinstated in accordance with Rule 8.3 of the Texas Rules of Appellate Procedure.

           It is so ORDERED on August 15, 2016.


                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk



         1
           This proceeding arises out of Cause No. 2016CI11958, styled Jim Weynand v. Frost Bank; Ritchie Bros.
Auctioneers (America) Inc., the Struthoff Company, Inc.; Bartlett Cocke; Bexar County; Bob Moore Construction,
Inc.; Cadence McShane Constructions Co., LLC; Capco Steel, Inc.; Dysart, LLC; Embrey Partners; Emerson
Construction; Fetzer Companies, Inc.; Galaxy Builders, Ltd.; Godfrey Construction; Olmos Contracting I, LLC;
Reid & Associates; and Resource Commercial, Inc., , pending in the 285th Judicial District Court, Bexar County,
Texas, the Honorable Richard Price presiding.
                                              MINUTES
                                           Court of Appeals
                                    Fourth Court of Appeals District
                                          San Antonio, Texas

                                              August 15, 2016

                                           No. 04-16-00470-CV

                                         IN RE Jim WEYNAND

                                    Original Mandamus Proceeding2

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

      Real party in interest Olmos Equipment, Inc., has filed a notice stating that it is in
bankruptcy. The notice complies with Rule 8 of the Texas Rules of Appellate Procedure.
Accordingly, this mandamus proceeding and all time periods are stayed from the date the
bankruptcy petition was filed. See TEX. R. APP. P. 8.2.

         It is therefore ORDERED that this mandamus proceeding is ABATED.                     For
administrative purposes, the mandamus proceeding will be treated as a closed case, unless and
until it is reinstated in accordance with Rule 8.3 of the Texas Rules of Appellate Procedure.

           It is so ORDERED on August 15, 2016.



                                                       PER CURIAM




           ATTESTED TO: /s/Keith E. Hottle
                        Keith E. Hottle, Clerk




ENTERED THIS 15TH DAY OF AUGUST, 2016.



         2
           This proceeding arises out of Cause No. 2016CI11958, styled Jim Weynand v. Frost Bank; Ritchie Bros.
Auctioneers (America) Inc., the Struthoff Company, Inc.; Bartlett Cocke; Bexar County; Bob Moore Construction,
Inc.; Cadence McShane Constructions Co., LLC; Capco Steel, Inc.; Dysart, LLC; Embrey Partners; Emerson
Construction; Fetzer Companies, Inc.; Galaxy Builders, Ltd.; Godfrey Construction; Olmos Contracting I, LLC;
Reid & Associates; and Resource Commercial, Inc., , pending in the 285th Judicial District Court, Bexar County,
Texas, the Honorable Richard Price presiding.